DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 14 July 2022.  As directed by the amendment: claims 1-3 & 5 have been amended, claims 6-8 have been cancelled, and no claims have been added.  Thus, claims 1-5 are presently pending in this application.
Applicant’s amendments have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Claim Objections
Claims 2 & 5 are objected to because of the following informalities:
Claim 2, lines 10 & 11: “respective one of said corner portions, and respective one of said first arcuate portions” appears it should read “a respective one of said corner portions, and a respective one of said first arcuate portions”. 
Claim 5, line 2: “said a plurality of corner portions” appears it should read “said plurality of corner portions”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rushlander et al. (US 2007/0137718 A1; cited in applicant’s IDS received 12 April 2021; hereafter Rushlander).
Regarding claim 1, Rushlander discloses (figs. 16-18) a tube comprising: 
a first tube (indicated at 22); and 
a second tube (indicated at 32) covering an outer peripheral surface of a longitudinal portion of the first tube (i.e., the first tube is a linear / cylindrical conduit around which the second tube is overmolded: para. 53, lines 4-8, para. 69, lines 5-7, para. 71; Rushlander further discloses that the second tube may be separately formed and slipped over the first tube afterwards, para. 74; or that both tubes may be attached via extrusion, para. 77; or, finally, that they may be joined via shrink-fit, para. 86; see also para. 88 and published claim 7); 
the second tube comprising: 
a tubular outer peripheral surface (i.e., the outer surface of 32 as shown in figs. 16-18, shown to be generally triangular in cross-section in fig. 18); and 
a tubular inner peripheral surface in contact with a part of said outer peripheral surface of said first tube (i.e., the circular / cylindrical inner surface of 32 as shown in figs. 16-18), 
wherein said outer peripheral surface includes at least one corner portion protruding outwardly (see fig 18: three outwardly protruding corner portions are shown in cross-section), 
said inner peripheral surface includes at least one first arcuate portion positioned inside said at least one corner portion (i.e., a portion of the cylindrical inner surface proximate to / corresponding to a respective corner portion) and having a radius of curvature greater than that of said at least one corner portion (as shown in fig. 18, the corners are relatively sharper than the profile of the cylindrical inner surface and therefore have a radius of curvature smaller than the corresponding inner arcuate portions), 
wherein an entirety of the inner peripheral surface of the second tube faces the outer peripheral surface of the first tube (as shown in the figures, first tube 22 extends through and beyond the ends of second tube 32 such that the entirety of the inner peripheral surface of the second tube faces the outer peripheral surface of the first tube).

It is noted that the cross-sectional view of fig. 18 does not appear to show the inner peripheral surface of the first tube 22, but this feature is shown in broken lines in figs 16 & 17 and otherwise disclosed / described in the specification (e.g., para 88, lines 4-5: “a polymer inner conduit having a pair of opposed ends and an interior and exterior surface”; see also published claim 7 reciting the same features). 
For reference, fig. 23 shows a modified embodiment wherein a gap (44) is located between the first tube (38) and the second tube (40). Here, both the inner and outer peripheral surfaces of each of the tubes can be more clearly distinguished in cross section. 

Finally, to the extent it may be seen as relevant, Rushlander also discloses that, while the embodiments shown are corrugated externally, “the invention is not limited to that geometer. Other shapes and textures are within the scope of the invention or its equivalents” (para. 53, lines 8-11). 

Regarding claim 2, the tube of Rushlander reads on the additional limitations wherein said second tube (32) further comprises a plurality of thick-walled portions arranged in a circumferential direction (i.e. the thick wall portions formed between the corners and the inner peripheral surface; indicated at “Thick” in annotated fig. 18 below), 
wherein said outer peripheral surface includes a plurality of corner portions including the at least one corner portion (as shown, three such corner portions are provided), 
wherein said inner peripheral surface includes a plurality of first arcuate portions including the at least one first arcuate portion (i.e., the inner peripheral surface is circular and may be seen as constituting such a plurality of first arcuate portions corresponding to respective corner portions, etc.), 
and wherein each of said thick-walled portions includes: 
respective one of said corner portions, and 
respective one of said first arcuate portions.

    PNG
    media_image1.png
    466
    607
    media_image1.png
    Greyscale







Regarding claim 3, the tube of Rushlander reads on the additional limitations wherein said second tube (32) further comprises a thin-walled portion (indicated at “Thin” in annotated fig. 18 above) having a thickness less than that of said thick-walled portions and provided between adjacent ones of said thick-walled portions (i.e., as shown, the linear / flat portions of the outer peripheral surface between the corner portions result in a thin-walled portion between adjacent thick walled portions).
Regarding claim 4, the tube of Rushlander reads on the additional limitation wherein said thick-walled portions are odd in number (i.e., three such portions are shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rushlander as applied to claim 4 above, and further in view of JP 52-130212 U (i.e. JPS52130212U; English translation provided with previous Office action on 15 April 2022; hereafter Toyoda).
Regarding claim 5, the tube of Rushlander reads on the additional limitations wherein said plurality of corner portions includes three corner portions, 
wherein said outer peripheral surface includes said three corner portions and linear / straight side portions each positioned between adjacent ones of said corner portions, and 
wherein said inner peripheral surface is in a cylindrical shape including said plurality of first arcuate portions.

Regarding the limitation wherein the side portions each positioned between adjacent ones of said corner portions are “planar” side portions, though Rushlander explains that the outer peripheral surface need not be corrugated, it is unclear if these flat / linear sides are necessarily considered to constitute “planar” side portions. To promote compact prosecution, the following additional teaching is provided. 
Toyoda discloses (figs. 2 & 3) a flexible tube (1; see para. 1, line 1 of the previously provided English translation: “a flexible hose”) comprising: a tubular outer peripheral surface (i.e., the triangular outer surface in fig. 3, generally indicated at 2); and a tubular inner peripheral surface (i.e., the cylindrical inner surface in fig. 3; generally indicated at “3” in alternative embodiments of figs. 1, 4 & 5), said outer peripheral surface including three corner portions (generally indicated at B) protruding outwardly, and planar side portions (generally indicated at A) positioned between adjacent corner portions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of Rushlander such that the flat / linear side portions of the outer peripheral surface are planar side portions each positioned between adjacent ones of said corner portions, in view of the teachings of Toyoda, as the use of a known technique (i.e. forming a flexible triangular tube to have planar side portions between the corner portions, as in Toyoda) to improve a similar device (i.e. the tube of Rushlander) in the same way (e.g., providing for simpler geometry / mold design, easier cleaning, etc.), or otherwise as the simple substitution of one known flexible tube outer peripheral surface design (i.e., the original corrugated triangular peripheral surface design of Rushlander) for another (the planar-sided triangular peripheral surface design of Toyoda) to yield predictable results (as above), especially considering that Rushlander explicitly suggests that the exterior peripheral surface is not limited to a corrugated shape, and that “other shapes and textures are within the scope of the invention or its equivalents”. 
As a result, the limitations of claim 5 are met, or are otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection under 35 U.S.C. § 102 & 103 set forth in the previous action. New grounds of rejection have been applied to the amended claims in this action, as necessitated by the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753